Citation Nr: 1043234	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES
  
1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  
			
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in a 
September 2008 Post Remand Brief, the Veteran's representative 
waived the right to have this evidence reviewed in the first 
instance by the RO.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
August 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  The Veteran's lay testimony that bilateral hearing loss was 
incurred in service is credible, and a medical opinion based on 
lay evidence of continuity of symptoms relates current hearing 
loss to symptoms described in and since service.  

2.  The Veteran's lay description that tinnitus was incurred in 
service is credible, and a medical opinion based on lay evidence 
of continuity of symptoms relates current tinnitus to symptoms 
described in and since service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  
38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claims for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for bilateral hearing loss and tinnitus; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the Veteran has a current diagnosis of both hearing loss 
for VA purposes and tinnitus, documented on VA examination in 
June 2008.  

As for the in-service incurrence of the conditions, the Board 
notes that the Veteran's service treatment records were destroyed 
in the 1973 fire at the National Personnel Records Center.  Given 
the absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service treatment records are presumed destroyed).    

Throughout the course of this appeal, the Veteran has argued that 
he sustained damage to his hearing while on active duty during 
World War II as a gunner on a B17 bomber and as a result of his 
exposure to machine gun firing while participating on training 
flights throughout service.  At his August 2010 personal hearing, 
the Veteran testified that while on active duty he was given no 
ear plugs, there were no pressurized cabins, and that that the 
mortars had four engines on the B17 propeller-driven engines, 
which were constantly roaring.  He further testified that he was 
exposed to the noise of nightly Japanese bombings while stationed 
in Okinawa.  The Board finds no reason to doubt the competency or 
credibility of these statements.  

For injuries alleged to have been incurred in combat, the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary 
standard of proof to determine service connection.  Collette v. 
Brown, 82 F.3d 389 (1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident, and, to that end, 
shall resolve every reasonable doubt in favor of the Veteran.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Given the lay evidence 
of record and the absence of service treatment records, the Board 
finds that the in-service incurrence of the Veteran's hearing 
loss and tinnitus has been adequately established.

As for a nexus to service, the Board finds the evidence is in 
equipoise.  The June 2008 VA examiner found that the Veteran's 
hearing loss and tinnitus were less likely as not related to the 
noise exposure sustained in service.  The examiner found that the 
Veteran's occupational noise exposure and advancing age were 
likely causes for his current condition.  However, the Veteran 
also provided a September 2007 private medical report from Debra 
L. Wall, Au.D., in which she determined, "based on [the 
Veteran's] hearing evaluation and case history it is likely as 
not his hearing loss and tinnitus was aggravated while serving in 
the military."  

The Board notes that a medical opinion formed on the basis of the 
Veteran's reported medical history cannot be rejected without the 
Board first finding that the Veteran's allegations are not 
credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding 
the Board cannot determine that a Veteran's statements lack 
credibility merely based on a lack of such documentation in the 
service treatment records).  The Veteran's contentions are 
supported by the testimony provided by his son at a Travel Board 
hearing conducted in August 2010.  As noted, the Board finds no 
reason to doubt the competency or credibility of these 
statements.  

In this case, there are favorable private medical opinions dated 
in September 2007 and June 2008 which are based on the Veteran's 
lay description of symptoms and chronicity and continuity of 
symptoms of hearing loss and tinnitus.  These opinions relate the 
Veteran's current hearing loss and tinnitus to his service.  Both 
the June 2008 VA examination and the September 2007 private 
examination were each based on a thorough evaluation of the 
Veteran and the conclusions reached were supported by an adequate 
rationale.  

Although there is an unfavorable VA opinion of record, based on 
examination conducted in June 2005, the preponderance of the 
medical evidence favors the claims.  The claims must be granted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


